Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Panian (US 2011/0132618) is considered the closest prior art.
Panian discloses a control line system for use in a subterranean well, the system comprising: a control line which supplies fluid pressure from a pressure source to a downhole tool, the control line including a first control line section in fluid communication with the pressure source, and the control line including a second control line section in fluid communication with a fluid pressure inlet of the downhole tool; and a gas migration prevention module connected between the first and second control line sections, the second control line section providing fluid communication between the gas migration prevention module and the fluid pressure inlet, and the gas migration prevention module comprising first and second spaced apart pistons and a fluid volume defined between the first and second pistons, the fluid volume being in fluid communication with an exterior of the gas migration prevention module.
Panian fails to anticipate or render obvious the combination of the gas migration prevention module further comprising a flow passage extending longitudinally through the first and second pistons, in which at least one check valve is positioned in the flow passage, and in which the at least one check valve permits flow from the first control line section to the second control line section through the flow passage but prevents flow from the second control line section to the first control line section through the flow passage.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAUL J GRAY/Examiner, Art Unit 3753